DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 04/22/2021 has been entered. Claims 1-13 remain pending in the application. Applicant’s amendments to the claims have overcome each interpretation of the 103 rejection previously set forth in the Non-Final Office Action mailed 02/18/2021.
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 04/22/2021, with respect to the interpretation of the 103 rejection have been fully considered and are persuasive.  Therefore, the interpretation of the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Soltis in view of Appling (see rejection below).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a member (generic placeholder) for holding (functional language) the security wire in claim 2, corresponding to element 102 in Applicant’s specification and equivalents thereof
a member (generic placeholder) for adjusting (functional language) a relative axial position in claim 2, corresponding to element 110 in Applicant’s specification and equivalents thereof
a device (generic placeholder) for fastening (functional language) in claim 3, corresponding to element 100 of Applicant’s specification and equivalents thereof
a device (generic placeholder) for adjusting the axial position (functional language) in claim 3, corresponding to element 112 of Applicant’s specification and equivalents thereof
a device (generic placeholder) for axial backlash compensation (functional language)
a mechanism (generic placeholder) for locking (functional language) a position in claim 8, corresponding to element 144 of Applicant’s specification and equivalents thereof
a device (generic placeholder) for blocking/unblocking (functional language) in claim 8, corresponding to element 142 of Applicant’s specification and equivalents thereof
a mechanism (generic placeholder) for indexing (functional language) in claim 10, corresponding to element 146 of Applicant’s specification and equivalents thereof
a mechanism (generic placeholder) for rotationally blocking the piston (functional language) in claim 13, corresponding to element 120 of Applicant’s specification and equivalents thereof
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 15-16 recite “the handle body being coupled to the external tube of the catheter.”  The preamble of claim 1 is drawn to an operation handle adapted to be mounted at a proximal end of a steerable catheter, where the steerable catheter is not positively recited.  Therefore, it is unclear if Applicant is intending to positively recite the catheter or a handle that is configured to be coupled to a catheter.  For examination purposes, based on the preamble of claim 1 and the preamble of the dependent claims, the claims are directed to just the handle, and will be interpreted as capable of being coupled to an external tube.
Claims 2-13 depend from claim 1 and therefore inherit the same deficiencies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Soltis et al. (US 2017/0143980), in view of Appling et al. (US 2020/0094020), hereinafter known as “Soltis” and “Appling,” respectively.
Regarding claims 1 and 8, Soltis discloses in Fig. 4-11 an operation handle (120) adapted to be mounted at a proximal end of a steerable catheter (Fig. 4, Para. [0065], lines 1-3) for the implantation of an intracorporeal capsule (10), the catheter comprising an internal tube (116) and an external tube (102), coaxial to each other, mounted telescopically into each other (Fig. 5 shows 102 and 116, telescopically disposed and coaxial), with possibilities of mutual rotation and mutual axial translation (Para. [0066], lines 18-20, can move simultaneously), the internal tube comprising at least one central lumen extending from the proximal end to a distal end of the catheter (154, Para. [0071], lines 12-14), the at least one lumen housing a security wire moving freely in the lumen (Fig. 5, 112), the internal tube being coupled in translation and in rotation at its distal end to the intracorporeal capsule (Para. [0071], lines 7-11), the catheter further comprising, over the length of the external tube, at least one steering cable adapted to undergo a traction exerted from the proximal end of the catheter, the traction exerted on the at least one steering cable generating a bending of a corresponding distal region of the catheter (Para. [0076], pulling wire exerts forces on a portion of the external catheter 102 to bend by manipulating at proximal actuation mechanism 122), wherein the operating handle comprises: 
a handle body adapted to be held in hand by an operator (exterior of handle 120 is body held by operator), the handle body being coupled to the external tube of the catheter (Fig. 6 shows where 102 meets handle body 120); 
a piston (130; note that piston is being interpreted in light of Applicant’s specification and drawings.  The traditional definition of a piston is a short cylinder fitting closely within a tube.  However, Applicant’s piston is shown in the specification and drawings to be an exterior component.  Therefore, the piston 130 of Soltis is equivalent to the piston presented by Applicant.), axially mobile in rotation 
a first control mechanism (122), comprising a bending actuator (124) operable to modify in a controlled manner the tension of the steering cable whereby controlling the steering of the catheter (Para. [0076], pull wire and bending is operated by actuation mechanism 122), 
wherein said at least one steering cable is offset with respect to the internal tube (Para. [0076], pull wire can extend along length of external catheter),
wherein said bending actuator (124) is operable to control a rotation of the first control mechanism (122), whereby modifying in a controlled manner the tension of the steering cable (Para. [0078]).
NOTE: The preamble of the claim is directed to just the handle alone, not the system or the catheter.  Therefore, while the art provided does accommodate the function of the associated steerable catheter, the art only needs to be capable of mounting to a proximal end of such a steerable catheter.
Soltis discloses the invention essentially as claimed as discussed above, including a first control mechanism that allows for bending of a steering cable.  Additionally, Soltis discloses in Para. [0078] that the first control mechanism 122 may include a desired mechanism that may allow for applying tension, compression, or both on the actuation member.  However, Soltis does not expressly disclose that the first control mechanism comprises a drum to which is fixed said at least one steering cable for winding said at least one steering cable; and wherein the first control mechanism further comprises a mechanism for locking a position of said rotation of the winding drum, and a device for blocking/unblocking said mechanism for locking, adapted to be controlled by an external action from the operator.
KSR, 550 U.S. at 418, 82 USPQ2d at 1396.	
Regarding claim 2, modified Soltis discloses a second control mechanism (Soltis: see Image A below), comprising a member for holding the security wire (Soltis: 166) and a member for adjusting a relative axial position of the security wire with respect to the internal tube of the catheter (Soltis: 164, Para. [0086], when 164 is locked tether 112 cannot be moved, when 164 is unlocked tether 112 can be moved axially therefore 164 affects adjustment of security wire), whereby keeping the security wire in a tight condition whatever a bend given to the catheter by operating the first control mechanism (Soltis: Para. [0086], when 164 is locked, security wire 112 stays in position regardless of bending).
Image A – Fig. 7 of Soltis

    PNG
    media_image1.png
    375
    786
    media_image1.png
    Greyscale

Regarding claim 3, modified Soltis discloses wherein the second control mechanism comprises a slider (Soltis: 128) mobile in translation inside the piston (Soltis: Para. [0066], lines 12-15, slides relative to piston 130), comprising at its distal end a device for fastening it to the proximal end of the catheter internal tube (Soltis: see Image B below; it is noted that in accordance with Applicant’s drawings and specification, the proximal end of the internal tube is not the proximal terminal end of the internal tube but the proximal end region which is equivalent in the drawing provided of Fig. 8 of Soltis), and further comprises a device for adjusting the axial position of the slider inside the piston (Soltis: Fig. 10A-10B, groove 178 allows slider to move in piston).
Image B – Fig. 8 of Soltis

    PNG
    media_image2.png
    293
    801
    media_image2.png
    Greyscale

Regarding claim 9, modified Soltis discloses wherein, in an absence of external action from the operator, the blocking/unblocking device (Appling: 146) is maintained in a blocked position (Para. [0036] of Appling discloses the user winding of 146 to tighten the bolt 144 and limiting rotation; therefore would remain locked if external action from the operator is absent).
Regarding claim 10, modified Soltis discloses further comprising a mechanism for indexing said position of said rotation (Appling: fingers 132 which interleave with the fingers 140 of the drum 138; Para. [0035-0036]) of the winding drum (Appling: 128) controlled by the bending actuator (Soltis: 124).
Regarding claim 12, modified Soltis discloses at least one access pathway (Soltis: 158, 160, 162) in fluid communication with the inside of the catheter for the circulation of a flushing liquid (Soltis: Para. [0085], delivers flushing fluids through catheter) along a catheter flushing pathway comprising the at least one central lumen (Soltis: fluid ports access central lumen).
Claims 3-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Soltis/Appling et al. (US 2017/0143980), in view of Beeckler et al. (US 2020/0094020), hereinafter known as “Beeckler.”
Regarding claim 3, modified Soltis discloses the second control mechanism comprises a slider (128) mobile in translation inside the piston (Soltis: Para. [0066], lines 12-15, slides relative to piston 130), comprising at its distal end a device for fastening it to the proximal end of the catheter internal tube (see Image B above; it is noted that in accordance with Applicant’s drawings and specification, the proximal end of the internal tube is not the proximal terminal end of the internal tube but the proximal end region which is equivalent in the drawing provided of Fig. 8 of Soltis).
Modified Soltis discloses the invention essentially as claimed as discussed above.  However, modified Soltis does not disclose a device for adjusting the axial position of the slider inside the piston.

Image C – Fig. 4 of Beeckler

    PNG
    media_image3.png
    435
    429
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second control mechanism of modified Soltis to include a device for adjusting axial movement as taught by Beeckler in order to control the amount of distal movement of the slider and catheter (Para. [0050] of Beeckler).
Regarding claim 4, modified Soltis discloses the device for adjusting the axial position of the slider inside the piston (see Image C above) comprises a threaded rod (Beeckler: 104) and a wheel (Beeckler: 106) mobile in axial rotation with respect to the piston (Beeckler: rotates axially toward and away from piston 81), the wheel comprising a threaded bore (Beeckler: 108) into which is mounted the threaded rod (Beeckler: Fig. 4).
Regarding claim 5, modified Soltis discloses the slider (Soltis: 128), the threaded rod (Beeckler: 104) and the wheel (Beeckler: 106) are mounted coaxially to each other (all elements are mounted in one axial direction) and are passed through by a common axial orifice opening on the proximal side of the handle (Soltis: Fig. 9, common axial orifice can be seen in Fig. 9 at proximal end 166 which goes through entire device) and from which emerges a portion of the security wire extending beyond the operating handle (Soltis: Para. [0086], user may pull on security wire 112, therefore ends must be accessible at proximal end of device).
Regarding claim 6, modified Soltis discloses the security wire holding member is located at the exit of the common axial orifice, on the proximal side of the handle (Soltis: Fig. 9, 166 is at proximal end of handle/exit of axial orifice).
Modified Soltis discloses the invention essentially as claimed as discussed above regarding claims 1, 2, and 3.  However, modified Soltis does not disclose an axial backlash compensation device.
Regarding claim 7, Beeckler, in the same art of delivery catheters, teaches an axial backlash compensation device (88) between the slider and the piston (88 fills space between piston 81 and slider 84).  It is noted that the Examiner is interpreting the axial backlash compensation device to be 118 of Applicant’s specification which is believed to be spring 128.  The spring 88 is an equivalent of this spring and appears to provide the same function of stressing the slider in the axial direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Soltis to include an axial backlash compensation device as taught by Beeckler in order to smooth relative axial movement between the piston and slider (Para. [0049]).
Regarding claim 11, modified Soltis discloses the first control mechanism comprising the winding drum and the bending actuator is arranged on the distal side of the handle body (Soltis: 122 is at distal side of handle), and the second control mechanism, comprising the security wire holding and 
Modified Soltis discloses the invention essentially as claimed including an operating button at the distal end of the piston.  However, modified Soltis does not disclose an operating button at the proximal end of the piston.
Beeckler, in the same art of delivery catheters, teaches an operating button (91) at the proximal end of the piston (Fig. 4 shows 91 is toward proximal end of piston 81).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operating button of modified Soltis to be at the proximal end of the piston as taught by Beeckler in order to allow for a greater number of controlled movements of the piston in deployment of the delivery device (Para. [0048]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Soltis/Appling in view of Danitz et al. (US 2003/0120290), hereinafter Danitz.
Modified Soltis discloses the invention essentially as claimed as discussed above regarding claim 1.  However, modified Soltis does not disclose a mechanism for rotationally blocking the piston with respect to the handle body.
Regarding claim 13, Danitz, in the same field of endeavor, teaches a mechanism for rotationally blocking (87) a housing (70) with respect to a shaft (58), the blocking mechanism being adapted to be actuated by an operator (actuated by moving housing 70 toward or away from 58), the blocking mechanism being operational between a blocking configuration (Fig. 9A), in an absence of external action exerted by the operator (87 is naturally biased toward 88 dimple 67 therefore operator does not need to move 87), and an unblocking configuration (Fig. 9C), under an external action exerted by the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of modified Soltis to include a mechanism for rotationally blocking as taught by Danitz in order to lock one portion of the device in accordance with the rest of the device and to prevent rotation from one part to result in rotation of other parts of the device (Para. [0126], lines 1-7).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        09/08/2021

/MELANIE R TYSON/Primary Examiner, Art Unit 3771